Citation Nr: 0918463	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-07 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied the benefits sought 
on appeal.

The Veteran appeared and testified before the undersigned 
Veterans Law Judge in a May 2008 Travel Board hearing. A 
transcript is of record.


FINDINGS OF FACT

1.  The Veteran has a diagnosis of PTSD.

2.  The Veteran did not engage in combat with the enemy.

3.  The Veteran's diagnosis of PTSD is not based on any 
verified, credible stressor from his period of active 
service, and was not caused by any incident of active 
service.

4.  There is no competent medical evidence linking the 
Veteran's hepatitis C to service. 


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for PTSD are 
not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2008). 

2.  Hepatitis C was not incurred in or aggravated by active 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a Veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in May 2005 and 
June 2005. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the Veteran about the 
information and evidence not of record that was necessary to 
substantiate the claims; (2) informing the Veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the Veteran about the information and evidence he 
was expected to provide. Additionally, a March 2008 letter 
informed the Veteran of how the RO assigns disability ratings 
and effective dates if a claim for service connection is 
granted and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical records, private medical 
records, and lay statements are associated with the claims 
file. The Veteran was afforded VA examinations. See Charles 
v. Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the Veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claims

Service Connection Criteria

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
Veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the Veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond  
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet.  
App. 498 (1995). 

Certain diseases may be presumed incurred in service if shown 
to have manifested to a compensable degree within one year 
after the date of separation from service. 38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 


PTSD

The Veteran seeks service connection for PTSD. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA. 38 C.F.R. § 4.125. A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror. A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997). The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id.

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the Veteran engaged in "combat 
with the enemy" as established by official records. See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 
9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection. 
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources. Moreau v. 
Brown, 9 Vet. App. 389 (1996). The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996). 
Therefore, the Veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

Beyond the above, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole. Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993). In determining whether documents submitted by a 
Veteran are credible, the Board may consider internal 
consistency, plausibility, and consistency with other 
evidence submitted on behalf of the Veteran. Caluza v. Brown, 
7 Vet. App. 498, 511 (1995).

The law provides, however, that the Board is not required to 
accept a Veteran's uncorroborated account of his active 
service experiences. See Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991). It is also clear that the Board is not required 
to accept a Veteran's statements regarding his alleged 
symptoms, including nightmares, flashbacks, and other 
difficulties he associates with his active service, if the 
Board does not find the statements regarding his symptoms to 
be credible.

The Veteran service treatment records do not indicate any 
complaints, treatment, or diagnosis of PTSD.

The Veteran claims PTSD based upon taking wounded soldiers 
from the field to nearby hospitals, seeing mutilated corpses, 
and getting blown out of bunkers by mortars. 

In December 2008, the Veteran underwent a VA psychiatric 
examination with a board-certified psychiatrist.  During the 
examination, the Veteran reported a different stressor than 
ones given previously. He stated that while on patrol in 
January or February 1967, in the Kanu area, he helped to 
retrieve the mutilated body of an American service member 
from a canal. The examiner noted this stressor in addition to 
the Veteran's report of taking the dead and wounded to nearby 
field hospitals, and getting blown out of bunkers by mortars.

The examiner ran a series of psychological tests and 
concluded in their totality, the scores were consistently 
high and were likely reflecting a significant degree of over 
reporting which was inconsistent with the Veteran's current 
symptoms, complaints and level of functioning.

The examiner diagnosed the Veteran with depressive disorder, 
not otherwise specified and unrelated to military service; 
and, alcohol abuse, unrelated to military service. The 
examiner stated the Veteran did not meet the criteria for a 
diagnosis of PTSD per DSM-IV. The Veteran was not presenting 
with the full constellation of symptoms to receive this 
diagnosis. 

Despite this most recent VA examination, the Veteran does 
have a diagnosis of PTSD (See May 2005 VA medical treatment 
record), therefore, the remaining question is whether there 
is an in-service stressor; if there is corroborating evidence 
that his claimed stressors occurred. 

The record does not demonstrate that the Veteran was wounded 
in combat during his service in Vietnam, nor has he alleged 
receiving any medals indicative of this type of service. 

Consequently, the evidentiary presumption of 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(f) do not apply. See VAOPGCPREC 
12-99. Therefore, any alleged stressors in service must be 
independently verified, i.e., corroborated by objective 
credible supporting evidence.

The Board acknowledges that the Veteran has been diagnosed 
with PTSD by a VA examiner, who has related the Veteran's 
PTSD to his claimed stressors. However, this diagnosis was 
based on an account of unverified stressors reported by the 
Veteran. In this case, the Board finds that the record is 
devoid of evidence that actually corroborates the occurrence 
of the Veteran's claimed stressors. Hence, an essential 
criterion for establishing service connection for PTSD, as 
set forth in 38 C.F.R. § 3.304(f) (2007), is not met.

In November 2008, the U.S. Armed Services Center for Unit 
Records Research (CURR), stated it conducted research 
regarding the 716th Military Police Battalion.  A negative 
response was received by the RO from CURR, as it was unable 
to verify the Veteran's alleged stressor incidents.

In this case, there is insufficient evidence to establish 
that the claimed stressors occurred. To the extent that the 
Veteran has provided an account of his stressors, they are 
not verifiable. The Veteran has not provided sufficiently 
detailed information such as names, locations or dates that 
would allow for the verification of the claimed stressors. 
Where the VA determines that the Veteran did not engage in 
combat with the enemy and was not a prisoner of war (POW), or 
the claimed stressor is not related to combat or POW 
experiences, the Veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor. Instead, the record must contain service records or 
other credible evidence corroborating the stressor. 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); see also 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Gaines v. 
West, 11 Vet. App. 353, 357-58 (1998).  

Although the Veteran has a diagnosis of PTSD that relates the 
disorder to his claimed in-service stressors, the diagnosis 
is based on the examiner's subjective belief of the Veteran's 
claimed stressors. The opinion of a mental health  
professional, based on a post-service examination of the 
Veteran, cannot be used to establish an in-service stressor 
for PTSD service connection purposes. See Cohen, 10 Vet. App. 
at 145 (citing Moreau v. Brown, 9 Vet. App. 389, 395-396  
(1996)). It is well-settled law that the mere transcription 
of medical history does not transform the information into 
competent medical evidence merely because the transcriber  
happens to be a medical professional. See Leshore v. Brown, 8  
Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229,  
233 (1993).  

The Veteran's own allegations and written statements that he 
has PTSD due to service is not competent medical evidence as 
to the presence of any such disorder. In this case, there has 
been no showing that the Veteran has the requisite medical 
knowledge or background to offer any such opinion. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Accordingly, the preponderance of the evidence is against the 
Veteran's claim. As the evidence of record is against the 
claim, the benefit of the doubt rule does not apply. Gilbert  
v. Derwinski, 1 Vet. App. 49, 58 (1991). 


Hepatitis C

The Veteran contends that his hepatitis C is related to 
receiving inoculations during service, and additionally, to 
exposure to blood from fellow soldiers.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim, the 
appeal will be denied.

The Veteran's service treatment records are devoid of any 
evidence of complaints, treatment, or diagnosis of a liver 
condition or hepatitis C.

In December 2008, the Veteran underwent a VA examination and 
reported that he was diagnosed with hepatitis C approximately 
15 years ago. The examiner reported that after consultation 
with another physician, a review of the claims file, and 
examination of the Veteran, it was less likely than not that 
the Veteran's hepatitis C was contracted by an airgun 
inoculation. The examiner stated there was no conclusive 
evidence available to suggest that airgun inoculation was a 
risk factor for hepatitis C.

As noted, the Veteran currently contends that his in-service 
risk factor for contracting the Hepatitis C virus during 
service included receiving contaminated airgun injections. 
With respect to the Veteran's risk factors, the Board notes 
that the Hepatitis B virus is spread through contaminated 
blood or serum or through close personal contact with a 
person who is infected. See VBA letter 211B (98-110) November 
30, 1998. Since the 1990s, injection drug use has been the 
principal mode of transmission. In addition, while there is 
at least one case report of Hepatitis B being transmitted by 
an airgun injection, thus far there have been no case reports 
of Hepatitis C being transmitted by an airgun. See VBA letter 
211 (04-13) June 29, 2004.

In this case, there is no competent medical evidence of a 
nexus between the Veteran's service and his claim of 
hepatitis C, nor is there any competent medical evidence 
indicating a diagnosis of hepatitis C within one year of the 
Veteran's separation from active duty.  By "competent medical 
evidence" is meant in part that which is provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions. 38 
C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  None of the medical evidence of record relates 
the Veteran's claim of hepatitis C to any event or incident 
during active military duty, including inoculations with an 
air gun or exposure to blood from fellow service members.  

Nor is there any evidence of continuity of symptomatology.  
The first claim of hepatitis C associated with the Veteran's 
file is dated in May 2005, approximately 37 years after the 
Veteran's separation from service.  This gap in evidence 
constitutes negative evidence that tends to disprove the 
Veteran's claim that the Veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact). 

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection is not warranted.  
Moreover, presumptive service connection is not warranted 
because there is no competent evidence of hepatitis C within 
the first post-service year.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for hepatitis C and the benefit-of-
the-doubt rule is not for application. 38 U.S.C.A. § 5107, 
Gilbert v. Derwinksi, 1 Vet.App. 49 (1990).



ORDER


Service connection for post traumatic stress disorder (PTSD) 
is denied.

Service connection for hepatitis C is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


